Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 08/25/2022.
Claims 1-3, 5-12, 14-20 are currently pending.
As a result of the Amendment submitted 08/25/2022, claims 1-3, 5-12, 14-20 are allowed. 
Allowable Subject Matter
Claims 1-3, 5-12, 14-20 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claims 11-12, 14-18 as below
Claim 11
The non-transitory machine-readable medium of claim 10, the processing circuitry further to: execute the trained machine learning module to solve the problem.
Claim 12
The non-transitory machine-readable medium of claim 10, wherein the configuration file is a JSON (JavaScript Object Notation) file.
Claim 14
The non-transitory machine-readable medium of claim 10, wherein the staging parameters comprise a SQL query for data extraction and a database path.
Claim 15
The  non-transitory machine-readable medium of claim 10, wherein the data ingest parameters comprise training data parameters, a training batch size, and a data ingest size.
Claim 16
The non-transitory machine-readable medium of claim 10, wherein the neural network parameters comprise a neural network architecture parameter, a kernel parameter, a convolution pool parameter, a weight decay, and a number of layers.
Claim 17
The non-transitory machine-readable medium of claim 10, wherein the driver parameters comprise a maximum number of training epochs, a logging frequency for the training epochs, and a driver type.
Claim 18
The non-transitory machine-readable medium of claim 10, wherein the reporting parameters comprise a window size, a mask value, and a step size.

The following is an examiner’s statement of reasons for allowance: In the Examiner’s Office Action dated 05/25/2022, claim(s) 1-2, 10-11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu (U.S. Pub 2019/0228343 A1), Claims 3, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (U.S. Pub 2019/0228343 A1), as applied to claim 1, 10, and 19 respectively, and further in view of RETURNN: THE RWTH EXTENSIBLE TRAINING FRAMEWORKS FOR UNIVERSAL RECURRENT NEUTRAL NETWORKS wrriten by Doetsh, Jan 10, 2017. The prior art of record, do not show, suggest, or teach the features of, “... the configuration file having a tree structure, the tree structure comprising branches that separate the parameters into categories including one or more of staging parameters, data ingest parameters, neural network parameters, driver parameters, and reporting parameters...” in combination with the other claimed features. An updated search for prior art on the EAST database has been conducted. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167